DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bebecca Goodrick on Dec. 16, 2021.

The application has been amended as follows: 
	Claim 4. (Currently Amended) The inflatable tube of claim 1, further comprising an adhesive bonding the attachment portion to the land portion.

4. 	The following is an examiner’s statement of reasons for allowance: The present invention is directed to an inflatable tube for inflatable slide. Each independent has unique distinct feature “a seam tape bonded to the interior surface at the first tube end and the second tube end, wherein the channel portion defines a cable channel located along the seam tape and extending parallel to the first tube end, the second tube end, and the seam tape; a cable through the cable channel; and a readiness indicator sign attached to a first end of the cable, wherein a second end of the cable is attached to a toe end of the inflatable tube, wherein a length of the cable is configured to translate the readiness indicator sign into the cable channel in response to the toe end of the inflatable tube translating to a fully deployed position.” in combination with the manner claimed.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                        

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685